DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4 and 5, directed to an allowable product, previously withdrawn from consideration as a result of a species restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-20, directed to the inventions of species groups B and C and sub-species groups A2 and A3 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of sub-sub-species groups AA2 and AA3 as set forth in the Office action mailed on April 3, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Schofield (Reg. No. 70,409) on January 26, 2021

The application has been amended as follows: 

	IN THE CLAIMS:

	Cancel claims 8-20.


Reasons for Allowance
Claims 1-7 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the tribological performance enhancing composition comprises a performance enhancing mixture of: boric acid (B(OH)3) or a borate compound; a zinc compound; and a polyphosphate ester”.
The sodium polyphosphate compound taught by Chuda alone or as modified by Gaeta is not a polyphosphate ester or an equivalent thereof.  For this reason, there is no obvious reason to modify the teachings of Chuda using Gaeta and teach “wherein the tribological performance 3) or a borate compound; a zinc compound; and a polyphosphate ester” according to Applicant’s independent claim 1.
United States Patent No. 8,128,864 B2 to Engler et al. (hereinafter “Engler”).  Engler teaches a water-containing slip for producing a BN-containing coating on a substrate (See Abstract of Engler).  Engler teaches the substrate which is coated according to the invention is particularly useful in the field of foundry applications, in particular light metal foundry applications (col. 6, ll. 38-44 of Engler).  In at least one embodiment, Engler teaches the slip includes organic compounds that are preferably selected from the group consisting of synthetic polymers such as thermoplastics, natural polymers such as celluloses and cellulose  derivatives, waxes, oils and polyphosphate esters (col. 4, ll. 38-42 of Engler).  However, Engler teaches those organic compounds are suitable because said compounds burn out at elevated temperatures to leave pores (col. 4, ll. 36-38 of Engler).  The resultant coating of Engler does not include the organic compound such as a polyphosphate ester.  For this reason, there is no obvious reason to modify the teachings of Chuda using the teachings of either Gaeta or Engler or both Gaeta and Engler and teach “wherein the tribological performance enhancing composition comprises a performance enhancing mixture of: boric acid (B(OH)3) or a borate compound; a zinc compound; and a polyphosphate ester” according to Applicant’s independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731